         Case 1:19-cr-00651-LTS Document 504
                                         507 Filed 02/23/21 Page 1 of 1




February 23, 2021

                                                                    MEMO ENDORSED
Honorable Laura T. Swain
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

Re:    United States v. Constantinescu, et al., 19-Cr-651 (LTS)
       Adjournment of Scheduled March 8, 2021 Status Conference for David Georgescu
       (Defendant #25)

Dear Judge Swain:

On behalf of defendant David Georgescu and with the Government’s consent, we respectfully
move the Court for a 30-day adjournment of the status conference that is currently scheduled for
March 8, 2021 at 9:00 am. The parties are actively engaged in plea negotiations. The defense
consents to the exclusion of time from speedy trial calculations pursuant to 18 U.S.C. §
3161(h)(7)(A) for the purpose of continued plea negotiations until the next status date set by the
Court.

Respectfully submitted,
/s/
Donna R. Newman
Cc: All counsel of record via ECF


The application is granted. The conference is adjourned to April 9, 2021, at 12:00 p.m. The Court finds
pursuant to 18 U.S.C. §3161(h)(7)(A) that the ends of justice served by an exclusion of the time from
today’s date through April 9, 2021, outweigh the best interests of the public and the defendants in a speedy
trial for the reasons stated above. DE # 504 resolved.

SO ORDERED.
Dated: 2/23/2021
/s/Laura Taylor Swain, USDJ
